DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 has been considered by the Examiner and made of record in the application file.

		
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on December 09, 2021 is acknowledged.  The traversal is on the grounds (1) Miss-application of 35 U.S.C. 121, (2) Failure to show serious search burden, (3) No serious burden, and (4) Failure to allege mutual exclusivity.  This is not found persuasive.
First, Applicant asserts that “the Examiner mischaracterizes and misapplies 35 U.S.C. 121 as it applies to claim restrictions… the statutory language focuses on “two or more independent and distinct inventions “being claimed in one application”.. The Examiner does not allege that Applicant’s claims are directed to “independent and distinct inventions”… the Examiner alleges that Applicant claims contain “patentably distinct species”.. the Examiner makes no attempt to allege “independent and distinct inventions”. 
The Examiner submits that this argument is not persuasive because election of species requirement which is a simply a type of restriction requirement. MPEP 806.04(b) states “Species may be either independent or related under the particular disclosure.” Claimed species I requires “determining whether to initiate a handover procedure to hand over the wireless device from the first cell to the second cell based at least in part on at least one of the first mobility state information”; Species II requires “a first wireless device .. determining whether to establish a connection with the second wireless device based, at least in part, on the indication of the mobility state corresponding to the second wireless device”; species III  requires “a first wireless device… receiving a conditional handover command from a network node in the network to hand over to a second cell in the network, wherein the conditional handover command includes one or more conditions based, at least in part, on a mobility state corresponding to the second cell”. There is no disclosure of the species being related, specifically, there is no generic claim or linking claim. Therefore, the species are treated as being  independent. MPEP 808.01(a) states “Where there is no disclosure of a relationship between species (see MPEP § 806.04(b)), they are independent inventions.”
Second, Applicant asserts that the Examiner fails to allege or show any serious search burden. The Examiner submits that search strategies are formed based on claimed limitations. The species include different limitations requiring different search strategies including different search area (class/sub-class or new different CPC symbols). See MPEP 806.05(c) and 808.02.
Third, Applicant asserts that “no serious search burden exists” because “Examiner provides no evidence of any searching or time spent searching.” However, the Examiner submits MPEP does not require search time to be provided as evidence of search burden. Instead MPEP 806.05(c) states “there would be a serious search burden if restriction were not required as evidenced by separate classification, status, or field of search.”
Fourth, Applicant asserts that the Examiner fails to even allege mutual exclusivity as required for a proper species contention and cited MPEP 806.05(c) which states “to require restriction between claims limited species, the claims must not overlap in scope”. However, the Examiner submits that such limitations have been provided in the office action issued October 14, 2021. Exact claim language is recited as follows: species I requires “determining whether to initiate a handover procedure to hand over the wireless device from the first cell to the second cell based at least in part on at least one of the first mobility state information”; Species II requires “a first wireless device .. determining whether to establish a connection with the second wireless device based, at least in part, on the indication of the mobility state corresponding to the second wireless device”; Species III  requires “a first wireless device… receiving a conditional handover command from a network node in the network to hand over to a second cell in the network, wherein the conditional handover command includes one or more conditions based, at least in part, on a mobility state corresponding to the second cell” (claim 23) and that “a network node… transmitting a conditional handover command from a network node in the network to hand over to a second cell in the network, wherein the conditional handover command includes one or more conditions based, at least in part, on a mobility state corresponding to the second cell” (claim 26).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 10-30 are objected to because of the following informalities:  The claims are non-elected due to Restriction Requirement issued previously but are not marked as “Withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otaka (US 2020/0389832).
Regarding claim 1, Otaka teaches a method for wireless communication by a network node in a network (FIG. 5), comprising: 
obtaining at least one of first mobility state information corresponding to a first cell, second mobility state information corresponding to a second cell, or third mobility state information corresponding to a wireless device in the network (At S404, the vehicle 260 transmits moving information of the vehicle 260 to the wireless base station 100. At S406, the vehicle 200 transmits moving information of the vehicle 200 to the wireless base station 100. At S408, the vehicle 270 transmits moving information of the vehicle 270 to the wireless base station 100 – par [0054].); 
receiving a measurement report from the wireless device, wherein the measurement report includes measurement information associated with the second cell (the wireless communication terminal 300 performs a measurement of a received-radio-wave intensity. At S412, the wireless communication terminal 300 transmits a measurement report of the received-radio-wave intensity measured at S410 to the vehicle 200 – par [0055], The vehicle 200 transmits a measurement report received at S412 and a determination request of an HO destination or a CA destination of the wireless communication terminal 300 camped on the vehicle 200 to the wireless base station 100 – par [0056]); 
determining whether to initiate a handover procedure to hand over the wireless device from the first cell to the second cell based at least in part on at least one of the first mobility state information, the second mobility state information, or the third mobility state information (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless 
taking one or more actions based on the determination (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]).
Regarding claim 2, Otaka teaches claim 1 and further teaches method of claim 1, wherein obtaining at least one of the first mobility state information, the second mobility state information, or the third mobility state information comprises at least one of: inferring the first mobility state information based, at least in part, on prior measurement information or prior location information associated with the first cell; inferring the second mobility state information based, at least in part, on prior measurement information or prior location information associated with the second cell; or inferring the third mobility state information based, at least in part, on prior measurement information or prior location information associated with the wireless device (The route-information acquiring unit 130 acquires route information indicating respective planned moving route of a plurality of vehicles 200 camped on the wireless base station 100. The route-information acquiring unit 230 may intermittently receive route information from each of the plurality of vehicles 200. The determination unit 118 may determine the HO destination of the wireless communication terminal 300 or the CA destination for the wireless communication terminal 300, further based on the route information acquired by the route-information acquiring unit 130 – par [0104]).
Regarding claim 3, Otaka teaches claim 1 and further teaches wherein: determining whether to initiate the handover procedure comprises determining, based on at least one of the first mobility state information or the third mobility state information, that the first cell is not suitable for the wireless device; and taking the one or more actions comprises determining to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is not suitable for the wireless device (“the vehicle 200 performs control such that the wireless communication terminal 300 is handovered to a vehicle 200 whose relative speed to the own-vehicle is slower among a plurality of other vehicles 200. More specifically, the vehicle 200 performs control such that the wireless communication terminal 300 is handovered to another vehicle 200 whose relative speed to the own-vehicle is the slowest. This can achieve a stable handover, compared with a case that the wireless communication terminal 300 is handovered to another vehicle 200 whose relative speed to the own-vehicle is fast” – par [0031]. Note: the paragraph teaches the vehicle 200 makes handover decision. However, in another embodiment, FIG. 5, base station 100 determines the HO destination. It is understood, the same process is performed by base station 100).
Regarding claim 4, Otaka teaches claim 1 and further teaches wherein: determining whether to initiate the handover procedure comprises determining, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device; and taking the one or more actions comprises determining not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device (“the vehicle 200 performs control such that the wireless communication terminal 300 is handovered to a vehicle 200 whose relative speed to the own-vehicle is slower among a plurality of other vehicles 200. More specifically, the vehicle 200 performs control such that the wireless communication terminal 300 is handovered to another vehicle 200 whose relative speed to the own-vehicle is the slowest. This can achieve a stable handover, compared with a case that the wireless communication terminal 300 is handovered to another vehicle 200 whose relative speed to the own-vehicle is fast” – par [0031]. Note: the paragraph teaches the 
Regarding claim 5, Otaka teaches claim 1 and further teaches wherein: the network node comprises a control unit of an integrated access and backhaul (IAB) node (FIG. 1 base station 100 is connected to network 20. The connection correspond to backhaul connection); and the wireless device comprises one of: a user equipment (UE); or a mobile termination component (MT) of an integrated access and backhaul (IAB) node (UE 300 – FIG. 1).
Regarding claim 6, Otaka teaches claim 1 and further teaches wherein: mobility state information provides an indication of at least one of: a level of mobility; or a change or transition from one mobility state to another; and the level of mobility comprises one of stationary mobility, low-speed mobility, medium-speed mobility, or high-speed mobility (The moving information may include a moving direction and a moving speed of the vehicle – par [0036]. A vehicle 200, a vehicle 260, and a vehicle 270 camped on the wireless base station 100 intermittently transmit moving information to the wireless base station 100. To intermittently transmit may be to periodically transmit, or may be to transmit according to a predetermined schedule, or may be to transmit every time when a predetermined condition is satisfied – par [0042]).
Regarding claim 7, Otaka teaches claim 1 and further teaches wherein obtaining the second mobility state information corresponding to a second cell comprises obtaining an indication of the second mobility state information corresponding to a second cell in the measurement report (wireless terminal 3003 includes measurement a measurement-report transmitting unit 308 – par [0106]. The moving-information acquiring unit 306 acquires moving information of the vehicle 200 – par [0108]. The measurement-report transmitting unit 308 may transmit the measurement report including the receiving-intensity measured by the receiving-intensity measuring unit 304 to the wireless base station 100. The measurement-report transmitting unit 308 may include the moving information into the .
Regarding claim 8, Otaka teaches claim 1 and further teaches wherein determining whether to initiate a handover procedure to hand the wireless device over to the second cell is further based, at least in part, on one or more conditions related to the second mobility state information corresponding to the second cell (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka in view of Fukuta (US 2012/0172045).
Regarding claim 9, Otaka teaches claim 1 and further teaches determining whether to initiate a handover procedure to hand the wireless device over to second cell comprises determining to initiate the handover procedure to hand the wireless device over to second cell: and taking the one or more actions (the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]) {comprises transmitting a handover command to hand over the wireless device to the second cell in the network} but does not teach actions comprises transmitting a handover command to hand over the wireless device to the second cell in the network.
However, Fukuta teaches taking the one or more actions comprises transmitting a handover command to hand over the wireless device to the second cell in the network (the radio base station 100A transmits a handover command to the radio terminal 200A. After disconnecting the connection with the radio base station 100A, the radio terminal 200A connects to the radio base station of the handover destination, and thus completes the handover – par [0066]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.